                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In Re:
DONNA LYNN PICKLESIMER,                                     Case No. 18-55784
                                                            Chapter 13
              Debtor.                                             Judge SHEFFERLY

____________________________/

      DEBTOR’S MOTION FOR HARDSHIP DISCHARGE PURSUANT TO 11 U.S.C. §1328(b)

       The Debtor, DONNA LYNN PICKLESIMER, ("Debtor"), through undersigned counsel,
respectfully moves the Court for an order granting the Debtor a hardship discharge pursuant to
11 U.S.C. §1328(b). In support, the following is stated:

     1. The Debtor filed for Chapter 13 bankruptcy protection on November 21, 2018.

     2. The Court entered an Order Confirming Plan on February 9, 2019.

     3. The Debtor’s confirmed Chapter 13 plan provides from payments to the Chapter 13
        Trustee for sixty (60) months, and Debtor is currently in month seventeen (17) of her
        confirmed plan.

     4. The Debtor seeks a Chapter 13 hardship discharge pursuant to 11 U.S.C. §1328(b).

     5. Section 1328(b) provides:

              (b) …..at any time after the confirmation of the plan and after notice and a hearing,
              the court may grant a discharge to a debtor that has not completed payments
              under the plan only if-
                      (1) the debtor’s failure to complete such payments is due to circumstances
                      for which the debtor should not justly be held accountable;
                      (2) the value, as of the effective date of the plan, of property actually
                      distributed under the plan on account of each allowed unsecured claim is
                      not less than the amount that would have been paid on such claim if the
                      estate of the debtor had been liquidated under chapter 7 of this title on
                      such date; and
                      (3) modification of the plan under section 1329 of this title is not
                      practicable.

     6. The Debtor meets all three prongs of the test for hardship discharge pursuant to §
        1328(b).

                                                                                         1|Page

  18-55784-pjs     Doc 66     Filed 08/21/20     Entered 08/21/20 14:51:21        Page 1 of 4
  7. The Debtor meets the first prong of the test because her “failure to complete such
     payments is due to circumstances for which the debtor should not justly be held
     accountable,” specifically:

       a. The Debtor, a 60-year-old registered nurse, was terminated from her hospital
          employment in July 2019 when her position was eliminated.

       b. The Debtor obtained employment at a new hospital in August 2019 and payments
          resumed; however, she was forced to leave her job due to surgery in November
          2019.

       c. During her convalescence after the November 2019 surgery, she did not receive
          any income or benefits.

       d. The Debtor returned to work in January 2020 but was forced to take time off in
          April 2020 due to exposure to the novel coronavirus, COVID-19, at the hospital
          where she worked.

       e. Because of her age and pre-existing medical conditions, the Debtor has been
          unable to safely return to work.

       f. The Debtor’s sole source of income is unemployment compensation, and even
          receipt of those benefits is inconsistent due to pervasive technological issues she
          has experienced with the Michigan Unemployment Insurance Agency’s online
          benefits platform.

       g. The Debtor has worked as a registered nurse for her entire working career and is
          untrained in any other vocation.

       h. Return to work is hazardous for the Debtor given her age and
          immunocompromised condition. Her nursing vocation has a high likelihood of
          exposure to the novel coronavirus, and if she were to be infected, she would be
          at high risk for severe illness, long-term effects, and death.

       i.   The unprecedented and unanticipated shift in her nursing career’s environment is
            a situation that Debtor did not anticipate nor prepare for financially.

       j.   Therefore, the Debtor is unable to continue payments under the terms of the Plan
            because of circumstances for which Debtor should not be held accountable.


  8. Further, the Debtor meets the second prong of the test for hardship discharge.


                                                                                   2|Page

18-55784-pjs     Doc 66    Filed 08/21/20    Entered 08/21/20 14:51:21       Page 2 of 4
  9. Per the Debtor’s liquidation analysis, the Debtor’s unsecured creditors are entitled to
     receive $0.00; and so the Trustee has disbursed at least what the unsecured creditors
     would have been entitled to receive had this case been filed initially as a Chapter 7 case.
     See Exhibit 5 – Debtor’s Liquidation Analysis.

  10. The Debtor meets the third prong of the test for hardship discharge because
      “modification of the plan under section 1329 of this title is not practicable,” specifically:

       a. The Debtor cannot safely return to her work as a nurse due to her age and health
          due to the pandemic, and its disparate impact on persons of her age, underlying
          conditions, and occupation.

       b. The Debtor is untrained and unskilled at any other vocation, and it is highly
          unlikely the Debtor will be able to find employment during this time that she can
          conduct safely

       c. Because of her current inability to safely work, the Debtor cannot propose a
          feasible plan modification.

       d. On October 10, 2019, the Trustee filed a Motion to Dismiss case for failure to make
          plan payments.

       e. The Debtor has filed two plan modifications in valiant attempts to fix the plan;
          both times, the plan modifications have received Trustee objections related to
          feasibility. The first plan modification failed and was withdrawn due to Debtor’s
          income instability and her inability to make plan payments. The Debtor filed a
          second plan modification on July 24, 2020 to prevent the case’s dismissal pursuant
          to the Order Adjourning Hearing entered on May 28, 2020, and this plan
          modification is pending as of today’s debt. The Trustee’s objections, however,
          speak to the futility of the proposed plan modification and its infeasibility. See
          Exhibit 4 - Declaration of Donna Lynn Picklesimer.

       f. A realistic assessment of Debtor’s financial situation must include considering of
          her future needs, and her need for the “fresh start” a Chapter 13 discharge will
          provide.


  11. The Debtor meets the test for a hardship discharge: her inability to complete payments
      is due to circumstances outside of her control; her unsecured creditors have been paid
      at least the amount required by a Chapter 7 liquidation analysis; and a plan modification
      is not practicable, as evidenced by nearly ten (10) months of futile attempts to propose
      a feasible plan modification.



                                                                                         3|Page

18-55784-pjs     Doc 66     Filed 08/21/20      Entered 08/21/20 14:51:21         Page 3 of 4
       WHEREFORE, DONNA LYNN PICKLESIMER, requests that the Court enter an order granting
a hardship discharge in this case and for other relief as the Court deems just and equitable.


Dated: 8/21/2020                   /s/ Anne Sorge
                                   Attorneys for Debtor
                                   Charissa Potts (P73247)
                                   Anne Sorge (P79468)
                                   Freedom Law, PC
                                   Kennedy Building
                                   18121 E. Eight Mile Rd., Suite 301
                                   Eastpointe, MI 48021
                                   313.887.0807
                                   info@freedomlawpc.com




                                                                                    4|Page

  18-55784-pjs     Doc 66    Filed 08/21/20    Entered 08/21/20 14:51:21      Page 4 of 4
